NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3284-18T2

JANET FREED,

          Plaintiff-Appellant,

v.

LINDA BASTRY and
FRANK BASTRY,

     Defendants-Respondents.
__________________________

                   Submitted April 27, 2020 – Decided June 29, 2020

                   Before Judges Messano and Vernoia.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Monmouth County, Docket No. L-0813-17.

                   Blume Forte Fried Zerres & Molinari, attorneys for
                   appellant (John E. Molinari, on the briefs).

                   Law Offices of Viscomi & Lyons, attorneys for
                   respondents (Patricia R. Lyons, on the brief).

PER CURIAM
      Plaintiff Janet Freed appeals from the Law Division's order granting

defendants Linda and Frank Bastry summary judgment and dismissing plaintiff's

complaint alleging negligence. We review the grant of summary judgment de

novo, applying the same standard used by the trial court, which

            mandates that summary judgment be granted[,] "if the
            pleadings, depositions, answers to interrogatories and
            admissions on file, together with the affidavits, if any,
            show that there is no genuine issue as to any material
            fact challenged and that the moving party is entitled to
            a judgment or order as a matter of law."

            [Templo Fuente De Vida Corp. v. Nat'l Union Fire Ins.
            Co. of Pittsburgh, 224 N.J. 189, 199 (2016) (quoting R.
            4:46-2(c)).]

We must determine "whether the competent evidential materials presented,

when viewed in the light most favorable to the non-moving party, are sufficient

to permit a rational factfinder to resolve the alleged disputed issue in favor of

the non-moving party." Davis v. Brickman Landscaping, Ltd., 219 N.J. 395,

406 (2014) (quoting Brill v. Guardian Life Ins. Co. of Am., 142 N.J. 520, 540

(1995)). We owe no deference to the trial court's legal analysis. The Palisades

at Fort Lee Condo. Ass'n, Inc. v. 100 Old Palisade, LLC, 230 N.J. 427, 442

(2017) (citing Zabilowicz v. Kelsey, 200 N.J. 507, 512 (2009)).

      The motion record was largely undisputed, and, to the extent there are

disputed facts, we accord plaintiff the benefit of all favorable evidence and

                                                                         A-3284-18T2
                                       2
inferences. R. 4:46-2(c). Defendants' dog, a male golden retriever, ran into

plaintiff while chasing plaintiff's dog, a female golden doodle, in the Off -Leash

Dog Area of Thompson Park, a Monmouth County park in Lincroft. 1

"Guidelines for Use" of the off-leash dog area were posted near its entrance.

One guideline prohibited dogs "with a history of dangerous or aggressive

behavior[,]" as well as "[p]uppies under [four] months old[,]" from using the

area. The same guideline stated, "Dogs over [six] months old must be spayed

or neutered." On the day in question, defendants drove to the park from their

home, about twenty minutes away, with their dog, who was seven-and-one-half-

months old and had not been spayed or neutered.

      Plaintiff and defendants were standing in the off-leash dog area

approximately four feet apart, conversing about golden retrievers, as the two

dogs began playing with and chasing each other.         Plaintiff testified in her

deposition that she saw no reason to be concerned about either dog and never

called her dog away from defendant's dog. At one point, defendant's dog was

chasing plaintiff's dog, which ran between plaintiff and defendants. Defendants'

dog, however, ran into plaintiff at full speed, knocking her to the ground.


1
  The two dogs were in the "all dog" area, along with plaintiff's second dog, a
female golden retriever, who was quite sedate and uninvolved in the events that
gave rise to the suit. The area has a separate area for small dogs.
                                                                          A-3284-18T2
                                        3
Plaintiff allegedly suffered a tibial plateau fracture of her right knee and

underwent a series of surgeries.

      Robert H. Brandau, a purported canine behavior expert, furnished a report

in support of plaintiff's claim that defendants were negligent. Brandau observed

that defendants' dog was more than six months old, not neutered, and had no

obedience training as of the date of the incident.2 Brandau opined, "[h]ad the

[d]efendants properly neutered their dog prior to letting him run free . . . , the

dog would have been less aggressive and therefore less likely to have run into

the [p]laintiff's leg." After a citing a study for the proposition that "significantly

more intact male[ dogs] were referred for aggressive and stimulus reactivity

behavior problems[,]" Brandau wrote:


             In dog aggression toward humans, which is of far
             greater concern to all, it is true that un-neutered males
             are more likely to be involved in injury[-]related
             incidents. Furthermore, since male dogs are larger,
             such injuries can be more serious, such as in this case.
             A study . . . found that male dogs were 6.2 times more
             likely to fatally bite someone, and sexually intact dogs
             were 2.6 times more likely to be involved in attacks
             than are neutered dogs.




2
  He also noted that defendants' dog was unlicensed, a violation of another
guideline for the area.
                                                                              A-3284-18T2
                                          4
Brandau noted defendants' deposition testimony in which they acknowledged

that their dog got "very excited" after a car ride, and when he was around other

animals. Brandau opined, "[n]eutering a dog makes them less aggressive toward

other dogs."

      Defendants moved for summary judgment, contending that the park

guidelines did not create a duty owed by dog owners using the area to others in

the off-leash dog area. Therefore, bringing their un-neutered dog to the area

breached no duty. Plaintiff contended that the park guidelines had the force of

statutory law and were adopted by the county to curb aggressive canine

behavior. As such, plaintiff argued a breach of the guidelines was, if not

negligence per se, evidence of negligence. Plaintiff further contended that

Brandau's expert opinion established that the aggressive behavior of defendants'

dog caused the accident. After considering oral argument, the motion judge

reserved decision and a few days later rendered an oral decision on the record.

      The judge reasoned that the posted guidelines did not create a duty owed

by defendants to plaintiff and others using the area. The judge also considered

whether imposing a duty on defendants to regulate their dog's behavior in the

off-leash area was fair, since people brought their dogs there precisely to let

them run free. The judge noted that "no one describe[d defendants'] dog's


                                                                        A-3284-18T2
                                       5
behavior as aggressive. . . . [H]e was simply running around a dog park." Citing

two decisions from New York that she found persuasive, Hamlin v. Sullivan,

939 N.Y.S.2d 770 (App. Div. 2012), and Long v. Hess, 78 N.Y.S.3d 588 (App.

Div. 2018), the judge concluded that a dog "running in a dog park and running

into a plaintiff is not sufficient to sustain a cause of action for negligence." The

judge entered the order under review, and this appeal ensued.

      Before us, plaintiff argues that summary judgment was inappropriate

because defendants owed all dog owners using the area a duty to comply with

"validly promulgated park regulations[.]"        Plaintiff also contends that a

reasonable juror could conclude that defendants' decision to allow their un-

neutered dog to run in the area was a proximate cause of plaintiff's injuries. We

are unpersuaded and affirm.

      We digress briefly to discuss the jurisprudential framework in this state

regarding the liability of dog owners for injuries caused by their pets. Plaintiff's

complaint did not allege a cause of action under N.J.S.A. 4:19-16, which

imposes strict liability upon the owner of a dog for all damages caused if the

dog bites another person. The Court has recognized that "the statute does not

cover the situation in which an individual suffers injuries from being knocked

down by a dog[] but is never bitten."     De Robertis v. Randazzo, 94 N.J. 144,


                                                                            A-3284-18T2
                                         6
151–52 (1983); see also Jannuzzelli v. Wilkens, 158 N.J. Super. 36, 41–42 (App.

Div. 1978) ("Notwithstanding N.J.S.A. 4:19-16, a common law cause of action

remains in which scienter must be proved to establish liability when a dog

injures a person, but does not inflict a bite." (citing Hayes v. Mongiovi, 121 N.J.

Super. 272, 274–75 (Dist. Ct. 1972), aff'd, 125 N.J. Super. 413 (App. Div.

1973))). The owner may be liable if he or she knew or should have known of

the dog's "dangerous or mischievous propensities" because "[p]eople can be

injured by playful, as well as mean, dogs." De Robertis, 94 N.J. at 150.

      "A plaintiff who can prove that an owner knew of his dog's dangerous

propensities is not restricted to a negligence action; that plaintiff may have a

cause of action predicated on common-law absolute liability." Id. at 153. Here,

however, plaintiff has never asserted or demonstrated that defendants had the

requisite scienter regarding an aggressive or dangerous propensity on the part of

their dog. "[I]n the absence of scienter . . . , the owner should not be liable

unless a plaintiff can prove the defendant's negligence in failing to prevent the

injury." Id. at 156.3


3
   As a result, both New York decisions cited by the motion judge, and cited
again by the parties in their appellate briefs, are of limited assistance, because
in New York, "a cause of action for ordinary negligence does not lie against the
owner of a dog that causes injury." Long, 78 N.Y.S.3d at 589 (quoting Antinore
v. Ivison, 19 N.Y.S.3d 649 (App. Div. 2015)).
                                                                           A-3284-18T2
                                        7
        "To sustain a cause of action for negligence, a plaintiff must establish

  four elements: '(1) a duty of care, (2) a breach of that duty, (3) proximate

 cause, and (4) actual damages.'" Townsend v. Pierre, 221 N.J. 36, 51 (2015)

   (quoting Polzo v. Cty. of Essex, 196 N.J. 569, 584 (2008)). "[W]hether a

defendant owes a legal duty to another and the scope of that duty are generally

  questions of law for the court to decide." G.A.-H. v. K.G.G., 238 N.J. 401,

   413–14 (2019) (quoting Robinson v. Vivirito, 217 N.J. 199, 208 (2014)).

      Plaintiff obviously recognized that defendants owed no duty to her and

other dog owners using the off-leash dog area to restrain their dog from doing

precisely what was permitted, i.e., allowing the dog to run around freely and

play with other dogs. Indeed, as plaintiff testified at her deposition, she saw

nothing about the behavior of defendant's dog that suggested any need to

intervene, or implicitly, for any action of defendants' part. As a result, plaintiff

attempts to have us impose a duty on defendants to have neutered their dog

before bringing him to the park based solely on the posted guidelines for use of

the area.

      Plaintiff asserts the guidelines have the force of a duly enacted statute or

regulation, and defendants' violation of the guidelines is negligence per se or

evidence of their negligence because they represent the reciprocal duty users of


                                                                            A-3284-18T2
                                         8
the area owed to each other. Initially, we recognize that N.J.S.A. 40:32-7.12

grants a board of chosen freeholders the power by resolution to "make . . . rules

and regulations for the supervision, regulation and control of all activities

carried on, conducted, sponsored, arranged, or provided for in connection with

a . . . recreational, playground or public entertainment facility, . . . and may

prescribe and enforce fines and penalties" for a violation. N.J.S.A. 40:32-7.13

provides that such rules and regulations "shall be enforced by the same

proceedings and processes, and the practice for the enforcement thereof shall be

the same as that provided by law for the enforcement of other ordinances of the

municipality."

      However, plaintiff never produced a resolution from the Board of Chosen

Freeholders adopting the guidelines as "rules and regulations" pursuant to the

statute, or prescribing any penalty for their violation. Nevertheless, to fully

address plaintiff's contention, we assume arguendo that the guidelines were

validly adopted regulations, which, if violated, could be enforced in the

appropriate municipal court as an ordinance violation.

      A statutory or regulatory violation may be considered not only evidence

of negligence. but also may be "pertinent in determining the nature and extent

of any duty of care." Steinberg v. Sahara Sam's Oasis, LLC, 226 N.J. 344, 361


                                                                         A-3284-18T2
                                       9
(2016) (quoting Alloway v. Bradlees, Inc., 157 N.J. 221, 236 (1999)).4       "If a

'plaintiff does not fall within the class of persons for whose benefit the statute

was enacted,' such statute is 'not applicable either as evidence of a duty or as

evidence of negligence arising from a breach of such alleged duty.'"

Badalamenti v. Simpkiss, 422 N.J. Super. 86, 101–02 (App. Div. 2011) (quoting

Fortugno Realty Co. v. Schiavone-Bonomo Corp., 39 N.J. 382, 393 (1963)).

More importantly in this case, "the harm suffered must be of the kind which the

statute was intended, in general, to prevent[.]" Id. at 102 (quoting Prosser &

Keeton on Torts § 36 (5th ed. 2001)).

      In Piscitelli v. Classic Residence by Hyatt, we considered whether the

federal Immigration Reform and Control Act (IRCA), particularly 8 U.S.C. §

1324a, established a standard of conduct which violation could support a claim

for negligence. 408 N.J. Super. 83, 105 (App. Div. 2009). We adopted the

principles set forth the Restatement (Second) of Torts, § 286 (1965), which

states:

            The court may adopt as the standard of conduct of a
            reasonable man the requirements of a legislative
            enactment or an administrative regulation whose
            purpose is found to be exclusively or in part (a) to
            protect a class of persons which includes the one whose

4
  Only in rare circumstances are violations of a statute conclusive proof of
negligence. Eaton v. Eaton, 119 N.J. 628, 642 (1990).
                                                                          A-3284-18T2
                                        10
            interest is invaded, and (b) to protect the particular
            interest which is invaded, and (c) to protect that interest
            against the kind of harm which has resulted, and (d) to
            protect that interest against the particular hazard from
            which the harm results.

            [(Emphasis added).]

We concluded that the plaintiff was not in the class of individuals IRCA

intended to protect, nor was the statute intended to protect against the plaintiff's

claim that defendant's negligence led to theft of her identity, nor was the statute

enacted to protect against that harm. Piscitelli, 408 N.J. Super. at 106.

      In this case, although plaintiff never produced any evidence regarding the

reason for adopting the guidelines, we accept that limits on use of the area to

dogs six months or older, only if spayed or neutered, was intended to benefit

both the canine and human occupants of the off-leash dog area. Furthermore,

the guidelines may have been intended to curb aggressive behavior in older dogs,

thereby reducing the likelihood of sexual aggression toward other dogs, or the

biting of dogs or humans.

      However, the guidelines were not intended to reduce the risk to those in

the off-leash area posed by a dog otherwise exhibiting no overt aggressiveness

or rambunctious behavior, such as jumping up on other dogs or humans in the

area. Even if we assume the guidelines reflected a reciprocal duty imposed on


                                                                            A-3284-18T2
                                        11
dog owners using the area to spay or neuter a dog that was more than six months

old, the guidelines were not intended to reduce the risk posed by normal canine

behavior, i.e., one dog running after another dog and, in the process, colliding

with a human. The guidelines were not intended to reduce the risk of the

particular hazard that caused plaintiff's alleged harm in this case.

      Affirmed.




                                                                        A-3284-18T2
                                       12